DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/102021 and 12/08/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application EP20171491.2 filed on 04/27/2020. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?

  Yes claims 1, 13 and 20 are directed towards a method, a system and a method respectively.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claims are directed to an abstract idea.

	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 1, 13 and 20 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper, and, furthermore, contains aspects of methods of organizing human activity and as such is directed toward and abstract idea. The claim consists of determining a drivable area in front of a vehicle. This is similar to a human observing a free space in front of the vehicle and determining it is a drivable area. Furthermore dividing the region of interest into a plurality of areas. This is similar to a human dividing an area in front of the vehicle into drivable areas and obstacle occupied areas in their mind or using pen and paper. Finally, classifying each area of the plurality of areas as drivable area or unknown area based on fused data received by at least two sensors. This is also equivalent to a human dividing and classifying an area in front of the vehicle, by reading an output of a sensor such as an image resulting from sensor fusion, as drivable, non-drivable or unknown. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1, 13 and 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The additional limitations include monitoring by at least two sensors, a region of interest in front of the vehicle. Monitoring by sensors is considered merely data gathering which is insignificant extra solution and routine data collection. The computer system is considered at the apply it level technology. The sensors and the detection system are considered generic linking.
Thus, it is clear that the abstract idea is merely implemented on a computer at the “apply it level”, which is indicative of the abstract solution having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The computer system is considered at the apply it level technology. The sensors and the detection system are considered generic linking. The monitoring step referred to above is insignificant extra-solution activity, is not considered significantly more because acquiring step is mere data gathering or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)
CONCLUSION
Thus, since claims 1, 13, and 20: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that the claims are directed towards non-statutory subject matter.

The detecting step in claim 2 and 14 is considered part of the insignificant extra solution. Determining road information is considered and classifying the area based on road information are considered part of the abstract idea which is similar to a human determining an area ahead as occupied and classifying it as non-drivable.
Detecting and tracing an object in claim 3 and 15 are considered part of the abstract idea, which is similar to a human observing an object and tracing it to see if it moves.
Classifying step of claim 4 is considered part of the abstract idea as explained above for claim 1.
Determining an identified object as a target and classifying step in claim 5 is considered part of the abstract idea, this is similar to a human identifying a preceding vehicle as a target and classifying the free space between the vehicles as drivable area.
Determining a current velocity via sensors in claim 6 is considered extra solution data gathering. Estimating via the computer system is considered a mathematical process performed on a computer.
Generating a road model in claim 7 and 16 is considered part of the abstract idea, this is similar to a human generating a road model containing drivable and non-drivable areas.
Detecting an abnormality and classifying an area in claim 8 and 17 are considered part of the abstract idea. Similar to a human detecting a surface abnormality and classifying the area as non-drivable.
Determining a reliability value based on data fusion in claim 9 and 18 is considered a mathematical concept based on the accuracy of sensors detecting the area or can be considered a mathematical calculation. Classifying each area is part of the abstract idea as explained in claim 1. 
Dividing the region into plurality of cells in claim 10 and 19 is considered part of the abstract idea and it is similar to a human dividing an area into different cells of occupied or free space.
Detecting step, determining step and defining step of claim 11 are considered part of the abstract idea, similar to a human detecting a border of a lane and determining the base area as the area inside the lane and defining cells within the base area.
Determining a common boundary and defining plurality of nodes of claim 12 are considered part of the abstract idea. This is similar to a human determining the free areas that intersect with each other as free space and defining nodes on the borders of the free space.

         	           Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 7-9, 13-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva (US20190384302).
Regarding claim 1, Silva teaches a method, comprising: 
determining a drivable area in front of a host vehicle by at least: monitoring, by at least two sensors of a detection system of the host vehicle, a region of interest in front of the host vehicle ([0014] disclosing one or more sensors indicating whether a location is visible, i.e., monitoring a region of interest in front of the host vehicle, see also figure 7); 
dividing, via a computer system of the host vehicle, the region of interest into a plurality of areas ([0014] disclosing segmenting the image “region of interest” into drivable regions, i.e., plurality of areas);
 and classifying, via the computer system, each area of the plurality of areas as drivable area, non- drivable area or unknown area based on fused data received by the at least two sensors ([0014] discloses classifying areas as drivable regions, or unknown region or occupied region “non-drivable area”).

Regarding claim 2, Silva teaches the method according to claim 1, further comprising: 
detecting, via the detection system, an obstacle free space in front of the host vehicle ([0014] disclosing determining from an image “detection system” of the environment that an area is not occupied by an object. See also at least figures 7 and 8 disclosing sensors are in the front of the vehicle);
 determining, via the detection system, road information ([0014] disclosing determining from an image “detection system” of the environment that an area is not occupied “road information”); 
and classifying, based on the obstacle free space and based on the road information, an area of the plurality of areas ([0014] disclosing determining that the area is not occupied based on the image of the environment “road information”).

Regarding claim 3, Silva teaches the method according to claim 2, wherein detecting the obstacle free space in front of the host vehicle comprises: 
detecting at least one object in front of the host vehicle ([0017] disclosing detecting objects in front of the autonomous vehicle); 
and tracing a trail of the object to identify whether the at least one object is a moving object or a static object ([0018] disclosing tracking “tracing a trail” the dynamic object “moving object”).

Regarding claim 4, Silva teaches the method according to claim 3, wherein an area of the plurality of areas is classified as non- drivable area if the area is blocked at least partly by an identified static object ([0014] disclosing determining an occupied area by an object “non drivable area”. [0044]-[0045] disclosing the object may be a static object. It is interpreted from the citations that the area occupied by a static object is not drivable). 

Regarding claim 7, Silva teaches the method according to claim 2, further comprising:
generating, based on the road information or at least one predefined map being stored via the computer system, a road model ([0014] disclosing generating an occlusion grid “road model” based on map and obstacle information “road information”).

Regarding claim 8, Silva teaches the method according to claim 1, further comprising:
detecting an abnormality at or within a surface of a lane in front of the host vehicle ([0014] disclosing determining an object such as a pedestrian occupying a location in front of the vehicle, this is interpreted as detecting an abnormality at a surface of a lane in front of the host vehicle. see also figure 9 and [0115]-[0116] disclosing detecting topographic feature in the environment in front of the autonomous vehicle); and
classifying an area of the plurality of areas as non-drivable area if the area is at least partly occupied by the abnormality ([0014] disclosing determining the area as occupied state when the pedestrian “abnormality” is detected, i.e., non-drivable area).

Regarding claim 9, Silva teaches the method according to claim 1, further comprising:
determining a reliability value for each of the plurality of areas based on a fusion of data provided by the at least two sensors ([0014] and [0015] disclosing determining a confidence level "reliability value” on data of two sensors combined together “fusion of data of at least two sensors”. The fusion is interpreted from [0015] disclosing the image data can be used to replace or supplement a determination regarding the occlusion state and/or occupancy state using the LIDAR data); and
classifying each area based on the reliability value ([0014] discloses the confidence level “reliability value” that the occlusion is occupied or not occupied, i.e., classifying each area based on the reliability value).

Claims 13-15, 16, 17, 18, are rejected for similar reasons as claims 1-3, 7, 8, 9, see above rejection.
Claim 20 is rejected for similar reasons as claim 1, see above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Silva (US20190384302) in view of Akella (US20200139959).
Regarding claim 5, Silva teaches the method according to claim 3. Silva does not teach further comprising: determining whether an identified moving object is a target vehicle preceding the host vehicle; and classifying an area of the plurality of areas as drivable area if the area is disposed in a lane between the target vehicle and the host vehicle.
Akella teaches determining whether an identified moving object is a target vehicle preceding the host vehicle ([0033] and [0034] disclosing the drivable area between the host vehicle and a preceding vehicle 104 on the same lane. [0036] disclosing determining that the vehicle 104 is slowing “moving object”); and
classifying an area of the plurality of areas as drivable area if the area is disposed in a lane between the target vehicle and the host vehicle ([0033] and [0034] disclosing the drivable area between the host vehicle and a preceding vehicle 104 on the same lane).
Silva and Akella are analogous art because they are in the same field of endeavor, Classifying drivable regions for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Silva to incorporate the teaching of Akella of determining whether an identified moving object is a target vehicle preceding the host vehicle; and classifying an area of the plurality of areas as drivable area if the area is disposed in a lane between the target vehicle and the host vehicle in order to determine a reference trajectory for the autonomous vehicle to traverse the environment (Akella [0035]).

Claims 10, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable by Silva (US20190384302) in view of Hasberg (US20150353083).
Regarding claim 10, Silva teaches the method according to claim 1, wherein dividing the region of interest into the plurality of areas comprises forming a dynamic grid in front of the host vehicle ([0014] disclosing the dynamic grid is dynamically generated based on obstacles in the environment to represent plurality of discrete areas of the environment in front of the host vehicle). 
Silva does not teach the dynamic grid comprising a plurality of cells and is based on the course of a lane being determined in front of the host vehicle via the detection system.
Hasberg teaches the dynamic grid comprising a plurality of cells and is based on the course of a lane being determined in front of the host vehicle via the detection system ([0033] disclosing segmenting the area in front of the host vehicles into cells along the course of the road. See also figures 2A and 2B showing grids along the course of the road).
Silva and Hasberg are analogous art because they are in the same field of endeavor, Classifying drivable regions for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Silva to incorporate the teaching of Hasberg of the dynamic grid comprising a plurality of cells and is based on the course of a lane being determined in front of the host vehicle via the detection system in order to control the vehicle based on the obstacle map (Hasberg [0034]).

Regarding claim 11, Silva as modified by Hasberg teaches the method according to claim 10. Silva as modified by Hasberg does not yet teach wherein forming the dynamic grid in front of the host vehicle comprises:  detecting, via the detection system, an indicator for the course of the lane in front of the host vehicle; determining, via the computer system of the host vehicle and based on the indicator for the course of a lane, a base area; and defining, via the computer system, the plurality of cells by dividing the base area in longitudinal and lateral directions with respect to the host vehicle.
Hasberg teaches detecting, via the detection system, an indicator for the course of the lane in front of the host vehicle ([0027] disclosing the course of the road can be determined by route points which can be determined by sensors of the vehicle, i.e., determining a course of the lane in front of the host vehicle via detection system); 
determining, via the computer system of the host vehicle and based on the indicator for the course of a lane, a base area ([0027] and figure 2B disclosing route points 115 which form a base area as seen in figure 2B, the base area being the road or lane in front of the autonomous vehicle);
and defining, via the computer system, the plurality of cells by dividing the base area in longitudinal and lateral directions with respect to the host vehicle ([0027] and figure 2B disclosing partitioning “dividing” the surrounding area into cells including the course of the road area along the route points “base area”).
Silva and Hasberg are analogous art because they are in the same field of endeavor, Classifying drivable regions for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Silva to incorporate the teaching of Hasberg of detecting, via the detection system, an indicator for the course of the lane in front of the host vehicle; determining, via the computer system of the host vehicle and based on the indicator for the course of a lane, a base area; and defining, via the computer system, the plurality of cells by dividing the base area in longitudinal and lateral directions with respect to the host vehicle in order to control the vehicle based on the obstacle map (Hasberg [0034]).

Claim 19 is rejected for similar reasons as claim 10, see above rejection.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Silva (US20190384302) in view of Hasberg (US20150353083) and Lakehal (US20180239969).
Regarding claim 12, Silva as modified by Hasberg teaches the method according to claim 10. Silva as modified by Hasberg does not teach further comprising determining a common boundary of the areas being classified as drivable areas; and defining a plurality of nodes along the boundary, the nodes being connected via a polygon to generate a convex hull representing a drivable surface in front of the host vehicle.
Lakehal teaches determining a common boundary of the areas being classified as drivable areas ([0013] and figure 6 disclosing a boundary of the free space, I.e., common boundary of the areas classified as drivable areas);
and defining a plurality of nodes along the boundary, the nodes being connected via a polygon to generate a convex hull representing a drivable surface in front of the host vehicle ([0022] and figures 3-5 disclosing markers “nodes” along the boundary which are connected in figure 6 and 7 to form a polygon representing a drivable area “surface”. This is interpreted as generating a convex hull representing a drivable surface in front of the host vehicle).
Silva as modified by Hasberg and Lakehal are analogous art because they are in the same field of endeavor, Classifying drivable regions for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Silva as modified by Hasberg to incorporate the teaching of Lakehal of further comprising determining a common boundary of the areas being classified as drivable areas; and defining a plurality of nodes along the boundary, the nodes being connected via a polygon to generate a convex hull representing a drivable surface in front of the host vehicle in order to control the vehicle to stay in the drivable region (Lakehal [0037]).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6, would be allowable for disclosing the method according to claim 5, further comprising:
determining, via the detection system, a current velocity of the target vehicle; and
estimating, via the computer system of the host vehicle, based on the current velocity of the target vehicle and based on a prediction of an emergency braking distance or an emergency steering distance of the target vehicle, an extension of the obstacle free space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20180074507 disclosing a road corridor based on obstacles. 
US20200218913 disclosing occupancy grid defining drivable space [0056].
US20200218909 disclosing lane markers and occupancy grid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664